Title: To James Madison from Vincent Gray, 10 November 1802
From: Gray, Vincent
To: Madison, James


Sir,
Havana 10. Nov. 1802
Altho’ I do not consider it policy under present circumstances to overhaul and examine the papers, or into the particular Trade of those Vessels visiting this Port under American Colors, unless they call upon me to claim protection as such, yet I consider it my duty to inform you, that the Slave Trade, between this place nassau and Saint Augustine, and the States of South Carolina and Georgia, is now carried on to a very great extent.
The Slaves are purchased up at this and the places aforesaid, as well as at Jamaica and San Thomas and Conveyed in small vessels, generally large Pilot Boats, to our Coast, where they are disposed of generally, to great advantage. And as we expect the Ports in this Island will be shut after the last day of December next, under the order mentioned in my letter of the 29th. Ulto. you may expect on our Coast after that time, all such vessels as may be turned away from hence: or if they do not, on account of the Season go direct, orders will be given to proceed to Nassau, New Providence; from whence they will be conveyed in Small Vessels to those States.
I have been informed that a person from St. Augustine, who states himself to be by birth an American, hath been here lately, offering to introduce into the State of Georgia, a cargo, or any quantity of Negroe Slaves, at a certain price. I am Sir, very respectfully, Your mo. Obt. Servt.
Vincent Gray
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1); Tr (MSaE); Tr (MnHi: Allyn K. Ford Collection). RC docketed by Wagner. The second Tr was forwarded by JM to John Milledge, 15 Dec. 1802.


